Citation Nr: 1755489	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral vascular disease (PVD) (claimed as poor circulation in legs).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2012, the Veteran filed a Notice of Disagreement for the denial of service connection claims for gout, a right eye condition, sleep apnea, and hypertension.  These claims were withdrawn in writing in March 2015.

In March 2015, the Veteran testified at a hearing held at the RO before a Decision Review Officer.  In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcripts of both proceedings has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that this appeal must be remanded to further develop the claim.

During the Veteran's March 2015 DRO hearing and June 2017 Board hearing, the Veteran testified that he had leg pain and cramps during his time in service.  He testified that he continued to have leg pain and cramps after his discharge in May 1977, even though he did not seek medical treatment until the 2000s, when the pain in his legs had gotten worse.  His April 1977 discharge examination noted that the Veteran reported occasional leg cramps in the early morning after arising.  The Veteran's testimonies, in conjunction with the Veteran's report in his discharge examination, could be relevant to the claim as they could show a continuity of symptomatology.  The VA examination who addressed the etiology question previously did not have this evidence before him at the time.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify and secure any relevant private medical records that are not in the claims file.  Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2.  Obtain any outstanding VA medical records and associate them with the claims file.  All records/responses received must be associated with the electronic claims file.  

3.  Return the claims file to the examiner who conducted the January 2012 VA examination for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion clarifying if it at least as likely as not (50 percent or greater probability) that the Veteran's peripheral vascular disease was caused by his active service.  The examiner should specifically consider the Veteran's testimony from the March 2015 DRO hearing and the June 2017 Board hearing that he had had leg symptoms during active duty which continued until the present.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A complete rationale for any opinion expressed should be provided.  The examiner is notified that the Veteran is competent to report symptomatology observable by a layperson.  The examiner is advised that she/he must discuss the Veteran's self-reported history, and that the absence of corroborating clinical records may not be the determinative factor.  In this regard, the examiner should also provide a statement as to continuity of symptomatology.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  Then, readjudicate the issue on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




